Title: From Thomas Jefferson to David Hosack, 5 March 1821
From: Jefferson, Thomas
To: Hosack, David


Dear Sir
Monticello
Mar. 5. 21.
In a letter to you of this day’s date, send via Richmond, I took the liberty of desiring my correspondt there to inclose one to mr Coffee containing a remittance to him, that now inclosed is to inform him of it’s application. not knowing certainly that he is in N. York, I am obliged to trespass on your kindness by putting them under your cover, which I pray you to pardon on the score necessity, and to be assured of my great esteem and respect.Th: Jefferson